Citation Nr: 1044127	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-19 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for immunoglobulin A 
monoclonal gammopathy, multiple myeloma, and/or chronic 
lymphocytic leukemia (CLL), as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to herbicide exposure and service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1955 to October 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claims.

In September 2004, the Veteran claimed service connection for 
monoclonal dysproteinemia (multiple myeloma when active).  The 
claim was denied in the March 2005 rating decision because there 
was no evidence of a diagnosis of multiple myeloma.  Subsequent 
medical records show that the Veteran has IgA kappa monoclonal 
gammopathy of indeterminate significance.  In September 2009, the 
Veteran reported that he had been diagnosed as having chronic 
lymphocytic leukemia (CLL).  In May 2010, a VA examiner stated 
that a percentage of those with monoclonal gammopathy of 
undetermined significance develop multiple myeloma, 
macroglubulinemia, amyloidosis, or lymphoproliferative disorders 
and that CLL is an example of a lymphoproliferative disorder.  
Therefore, the issue has been recharacterized on appeal.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no 
issuance of a statement of the case (SOC), the Board should 
remand, rather than refer, the issue to the RO for the issuance 
of an SOC.  In the March 2005 rating decision, the RO denied 
service connection for multiple myeloma and peripheral 
neuropathy.  The Veteran submitted a notice of disagreement (NOD) 
on both issues, but the RO only issued an SOC on the issue of 
service connection for peripheral neuropathy.  Therefore, as the 
RO has not issued an SOC on the issue of service connection for 
multiple myeloma, this issue must be remanded. 

On VA examination in September 2009, the Veteran reported that he 
was diagnosed as having chronic lymphocytic leukemia in 2009.  In 
a May 2010 addendum, the VA examiner stated that monoclonal 
gammopathy of undetermined significance is a genetically 
malignant, but clinical premalignant plasma cell proliferative 
disorder.  He went on to explain that a percentage of individuals 
develop multiple myeloma, macroglubulinemia, amyloidosis, or 
lymphoproliferative disorders.  The examiner stated that CLL is 
an example of a lymphoproliferative disorder; therefore, the 
Veteran's peripheral neuropathy is related to CLL.  

In view of the foregoing, the Board finds that the issue of 
entitlement to service connection for peripheral neuropathy is 
inextricably intertwined with the issue of service connection for 
immunoglobulin A monoclonal gammopathy, multiple myeloma, and/or 
chronic lymphocytic leukemia.  See 38 C.F.R. § 3.310 (2010).  
Hence, adjudication of the issue of entitlement to service 
connection for peripheral neuropathy is deferred.

Accordingly, the case is REMANDED for the following action:

1.   Readjudicate the Veteran's claim for 
service connection for immunoglobulin A 
monoclonal gammopathy, multiple myeloma, 
and/or chronic lymphocytic leukemia, as due to 
herbicide exposure.  See 38 C.F.R. § 3.309(e).  
If the determination remains adverse to the 
Veteran, furnish him and his representative a 
statement of the case on this issue.  Notify 
him of the time limit within which to file a 
substantive appeal in order to perfect an 
appeal of this issue and to secure appellate 
review by the Board.

2.  Thereafter, readjudicate the Veteran's 
claim for service connection for peripheral 
neuropathy, to include as secondary to 
herbicide exposure and service-connected 
disability.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

